UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Quarterly Period Ended December 31, 2008 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Transition Period from to Commission File Number: 0-13959 LML PAYMENT SYSTEMS INC. (Exact name of registrant as specified in its charter) Yukon Territory ###-##-#### (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1680-1140
